                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          Civil Action No. 3:19-cv-065-RJC-DCK



 MELISSA DEMASTES, individually and on
 behalf of all others similarly situated,

         Plaintiff,

 v.

 MIDWEST DIVERSIFIED
 MANAGEMENT CORP., dba CARMEL
 MAINTENANCE, LLC, and PIPER GLEN
 APARTMENTS ASSOCIATES, LLC;
 MIDWEST DIVERSIFIED
 MANAGEMENT CORP EMPLOYEE
 BENEFIT PLAN AND TRUST; and DOES
 100.

         Defendants.




          NOTICE OF MAILING ADDRESS AND PHONE NUMBER CHANGE

        Plaintiffs’ counsel in the above-captioned matter hereby provides notice to all parties of

record of a change to her mailing address and telephone number, effective as of the date of this

filing, as follows:

        L. Michelle Gessner
        GESSNERLAW, PLLC
        Post Office Box 78161
        Charlotte, North Carolina 28271
        T: (844) 437-7637; F: (980) 206-0286
        michelle@mgessnerlaw.com




       Case 3:19-cv-00065-RJC-DCK Document 58 Filed 09/15/20 Page 1 of 2
This the 15th day of September 2020.

                                       /s/ L. Michelle Gessner
                                       L. Michelle Gessner, NCSB#26590
                                       GESSNERLAW, PLLC
                                       Post Office Box 78161
                                       Charlotte, North Carolina 28271
                                       T: (844) 437-7637; F: (980) 206-0286
                                       michelle@mgessnerlaw.com
                                       Attorney for Plaintiffs and Putative Class Members




      Case 3:19-cv-00065-RJC-DCK Document 58 Filed 09/15/20 Page 2 of 2
